Title: From Alexander Hamilton to Stephen Van Rensselaer, 17 May 1800
From: Hamilton, Alexander
To: Van Rensselaer, Stephen


          
            Sir
            N.Y. May 17th. 1800
          
          The enclosed letter being on public business of an urgent nature, I request you to pay attention to hastening its transmission—If it cannot be sent, conveniently and speedily, by the Post, you will much oblige me in forwarding it by an express.
          With great Esteem Sir
           Lt. Govr. Van Renssellaer
        